Citation Nr: 1225460	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder disorder, including as secondary to service-connected cervical and lumbar spine disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1980 to November 1980 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.

The Board subsequently remanded the case, most recently in May 2011, for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain records of the Veteran's post-service treatment, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The RO obtained the identified records and scheduled the Veteran for a VA examination, which was conducted in June 2011.  The Veteran was then provided a supplemental statement of the case in February 2012, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDING OF FACT

There is no clear and unmistakable evidence that left shoulder impingement syndrome pre-existed military service and was not aggravated thereby; the Veteran was treated during service for complaints of left shoulder pain, and he is currently diagnosed with left shoulder impingement syndrome.



CONCLUSION OF LAW

The Veteran has left shoulder impingement syndrome that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   However, as this decision is a complete grant of the benefit sought, any errors in either the duty to notify or the duty to assist are harmless; therefore, the Board may proceed with adjudication of the appeal.

The Veteran contends that he has a left shoulder disorder related to his time on active duty.  Specifically, the Veteran claims that he injured his left shoulder at the same time as he incurred a cervical and lumbar spine disability when lifting heavy items during service.  Alternatively, the Veteran alleges that his left shoulder disorder developed secondary to or was aggravated by his service-connected cervical and lumbar spine disorders.

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his pre-service and post-service treatment with both private and VA treatment providers, and reports of VA examinations conducted in November 2005, March 2009, January 2010, and June 2011.  Private treatment records document that in 1999, prior to the Veteran's most recent period of active duty, he injured his left shoulder in a work-related accident and underwent surgery and physical therapy in 1999 and 2000.  Review of the Veteran's service treatment records reveals that he was treated in April 2003 for an injury to his neck and back after he lifted heavy weaponry.  He was seen on one occasion in May 2003 for complaints of left shoulder pain related to his neck and back injury; at that time he was not assigned a diagnosis.  Since service, the Veteran has continuously sought treatment for complaints of pain in his left shoulder.  He was first seen by VA treatment providers in December 2003-three months after his separation from service-for what was identified as "chronic pain, traumatic."  He was again seen in February 2004 for specific complaints of left shoulder pain that began in 2003.  He continued to seek treatment for left shoulder pain with both VA and private treatment providers and was diagnosed with left shoulder impingement syndrome at a June 2009 VA orthopedic consultation.  Similarly, a VA treatment provider in July 2009 confirmed the diagnosis of left shoulder impingement, opining that it had developed "concomitant with cervical pathology."  In addition, his private treatment provider opined in a June 2009 letter that the Veteran's left shoulder disorder has been "exacerbated" by his service-connected cervical spine disability.   

The Veteran was given VA examinations in November 2005; March 2009; January 2010, with addendum in September 2010; and June 2011 pursuant to his claim for service connection.  At the November 2005 VA examination, the examiner diagnosed the Veteran with left shoulder impingement syndrome but opined that the disorder was related not to service or service-connected disability but rather to the Veteran's 1999 pre-service injury.  The examiner further opined that the Veteran's symptoms may have increased during service, but he found "no evidence that the underlying shoulder condition actually worsened."  However, the examiner offered no rationale for this finding.  Similarly, the March 2009 VA examiner attributed the Veteran's left shoulder disorder to his 1999 pre-service injury rather than to service; however, the examiner based this finding solely on a conclusion that the Veteran had been placed on light duty following his service-connected neck and back injury and had thus not engaged in activities likely to aggravate the shoulder.  Similarly, the VA examiner in January 2010 offered a negative etiological opinion but failed to provide a rationale; when asked to clarify his opinion, he issued an addendum opinion in September 2010 in which he addressed only right arm pain-an issue that is not currently on appeal.  Thus, the Board remanded the Veteran's case in May 2011 to obtain another VA examination.  At this most recent examination, conducted in June 2011, the examiner confirmed that the Veteran currently experiences a left shoulder disorder but also opined that it is less likely than not related to service or a service-connected disability.  In so finding, however, the examiner apparently discounted the Veteran's in-service complaints of pain in his left shoulder following his neck and back injury, concluding instead that his current problems stem solely from his 1999 injury.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003) (holding that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Clear and unmistakable evidence is required to rebut a presumption of aggravation where the pre-service disability underwent an increase during service. 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, although treatment records that pre-date the Veteran's time in service document his history of a left shoulder injury and subsequent surgery in 1999, before his most recent period of active duty, the Board notes that no such treatment or disability was noted at the time of the Veteran's entrance into active duty in February 2003.  In addition, the Veteran's March 1999 report of medical examination, conducted prior to his final period of active military service, noted no upper extremity or musculoskeletal abnormalities; further, the Veteran responded "No" when asked if he experienced any medical problems at annual medical certifications completed in July 2001, January 2002, and February 2003.  Further, service treatment records include reports from May 2003 reflecting the Veteran's complaints of left shoulder pain after excessive lifting that caused injury to his neck and back.  

Since his separation from service, the Veteran has continued to seek treatment for complaints of left shoulder pain, which has been diagnosed by his VA treatment providers as left shoulder impingement syndrome.  In addition, the Veteran's private treatment provider opined in June 2009 that his current left shoulder disorder is etiologically linked to his service-connected cervical spine disability.  This opinion was echoed by a VA physician, who stated in July 2009 that the Veteran's left should problems developed "concomitant with cervical pathology."  Despite the findings of the VA examiners that the Veteran's left shoulder problems pre-existed service and were not aggravated thereby, the Board finds that the opinions of the private physician and the July 2009 VA treatment provider render those findings subject to dispute.  The Board thus finds that the evidence is not undebatable as to whether his pre-existing injury was not worsened during service; thus, the presumption of soundness is not overcome.  In other words, based on all the evidence now of record, the Board is not persuaded that there is clear and unmistakable evidence demonstrating that the Veteran's left shoulder disability both existed prior to service and was not aggravated thereby.  Consequently, the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered active duty in February 2003.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the Veteran is presumed to have been in sound condition at the time he entered active duty, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131.  Here, the Veteran's service treatment records reflect that he complained of left shoulder pain in April 2003, while on active duty, after injuring his neck and low back lifting heavy weaponry.  He is currently diagnosed with left shoulder impingement syndrome, which has been linked by both private and VA treatment providers to the injury that caused his service-connected cervical spine disorder.  In cases such as this one, as noted by VA General Counsel, when the presumption of soundness is not rebutted, the law dictates a paradoxical result-namely, that the disability began during service (even if evidence clearly and unmistakably shows that it pre-existed military service).  VAOPGCPREC 3-2003 (July 16, 2003).  As noted above, the Veteran was treated during service for complaints of left shoulder pain.  Since service he has been assigned a diagnosis of left shoulder impingement syndrome, for which he has sought treatment continuously since his discharge from service.  The Veteran has further stated that he has had these problems since service, and medical evidence establishes that he continues to carry a current diagnosis of left shoulder impingement syndrome.  

The Veteran has testified that the symptoms of his left shoulder impingement syndrome-pain and limited motion in his left shoulder-have continued from his time in service to the present.  Given that the Veteran is presumed to have been sound at entry onto active duty, the Board thus concludes that the Veteran currently suffers from left shoulder impingement syndrome that is related to his time on active duty.  Accordingly, with application of 38 U.S.C.A. § 1111, the Board finds that the Veteran's left shoulder impingement syndrome cannot be said, on the basis of clear and unmistakable evidence, to have been extant prior to service and not aggravated thereby.  The presumption of soundness is not overcome, and because the record reflects that the Veteran complained in service of left shoulder pain and is currently diagnosed with left shoulder impingement syndrome, his left shoulder impingement syndrome is attributed to his period of military service.  A grant of service connection for left shoulder impingement syndrome is therefore warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for left shoulder impingement syndrome is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


